

115 HR 4531 IH: REIT Parity Act
U.S. House of Representatives
2017-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4531IN THE HOUSE OF REPRESENTATIVESDecember 4, 2017Mr. Poe of Texas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat rents received by a real estate investment
			 trust from a parking facility leased to a taxable REIT subsidiary in the
			 same manner as rents from lodging and health care facilities leased to
			 such a subsidiary.
	
 1.Short titleThis Act may be cited as the REIT Parity Act. 2.Application of the lodging and health care REIT rules to parking REITs (a)Inclusion of parking REITs to exception for certain lodging facilities and health care propertySection 856(d)(8)(B) of the Internal Revenue Code of 1986 is amended—
 (1)striking paragraph (9)(D)) or and inserting paragraph (9)(D)), a qualified parking facility (as defined in paragraph (9)(E)), or; (2)by striking or qualified lodging facility and inserting , qualified lodging facility, or qualified parking facility; and
 (3)by striking lodging facilities and and inserting lodging facilities, parking facilities, and. (b)Amendment to definition of eligible independent contractorSection 856(d)(9) of such Code is amended—
 (1)by striking qualified lodging facility or each place it appears and inserting qualified lodging facility, qualified parking facility, or; and (2)by striking qualified lodging facilities or in subparagraph (A) and inserting qualified lodging facilities, qualified parking facilities, or.
 (c)Addition of definition of qualified parking facilitySection 856(d)(9) of such Code is amended by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively, and by inserting after subparagraph (D) the following new subparagraph:
				
 (E)Qualified parking facilityFor purposes of this paragraph— (i)In generalThe term qualified parking facility means any real property (including interests therein), and any personal property incident to such real property, which is a parking facility.
 (ii)Parking facilityThe term parking facility means any facility at which motor vehicles are parked for terms of less than 1 calendar month in exchange for a fee (including customary amenities and facilities operated as part of, or associated with, any such facility so long as such amenities and facilities are customary for other properties of a comparable size and class owned by other owners unrelated to such real estate investment trust).
						.
 (d)Amendment to exceptions from taxable REIT subsidiariesSection 856(l)(3) of such Code is amended— (1)in subparagraph (A), by striking a lodging facility or and inserting a lodging facility, a parking facility used predominantly to generate fees from the parking of motor vehicles for terms of less than 1 calendar month, or;
 (2)in subparagraph (B), by striking any lodging facility or and inserting any lodging facility, parking facility used predominantly to generate fees from the parking of motor vehicles for terms of less than 1 calendar month, or; and
 (3)in the second sentence— (A)by striking a lodging facility or and inserting a lodging facility, a parking facility, or; and
 (B)by striking such lodging facility or in the second sentence and inserting such lodging facility, parking facility, or. (e)Addition of definition of parking facilitySection 856(l)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (C)Parking facilityThe term parking facility has the meaning given to such term by subsection (d)(9)(E)(ii).. (f)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			